Proceeding under CPLR article 78 to annul respondent’s determination, dated October 11, 1968, which suspended petitioners’ special on-premises liquor license for 30 days and demanded payment of petitioners’ $1,000 bond on the grounds that they (1) had sold, offered for sale or given away alcoholic beverages in the licensed premises during prohibited hours, (2) had suffered the premises to become disorderly and (3) had refused to permit inspection of the premises by a peace officer, in violation of subdivisions 5 (par. [a]) and 15 of section 106 of the Alcoholic Beverage Control Law. Determination modified, on the law and in the exercise of discretion, by reducing the amount of the demand for payment upon the bond to $100 and by reducing the period of suspension to five days, commencing June 23,1969. As so modified, determination confirmed, without costs. In our opinion the punishment imposed was excessive. The offenses committed by the bartender on the morning of St. Patrick’s Day do not justify the severe penalty imposed. Under the unusual circumstances herein, the penalty should have been limited as indicated herein. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.